This was an action of assumpsit, brought by appellees, in the Superior Court of Cook county, against appellant, upon an account for goods sold and delivered. A jury having been waived, the court found the issues in favor of appellees, and rendered a judgment against appellant of $283.60, the amount of the account, with six per cent interest from the time it was due. The only ground of error relied upon is, that the court allowed interest upon the account. It appears, from the evidence, that the account was due, and appellant promised to pay it, in October, 1871. The statute provides, that interest may be allowed at the rate of six per cent per annum, on money withheld by an unreasonable and vexatious delay of payment. Appellant conceded that the account was due in October, 1871, at which time he promised to pay it. He failed and refused to perform his agreement, without any excuse. Under such circumstances, the court was justified in holding that the delay in payment was unreasonable and vexatious, within 'the meaning of the statute. The judgment will be affirmed. Judgment affirmed.